Citation Nr: 9926412	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
residuals of a fracture of the left malleolus, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to August 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to increased 
disability ratings for his left ankle and low back disorders.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of case in March 1998.  The RO received 
his substantive appeal in March 1998.  The veteran failed to 
report for his scheduled June 1999 hearing before a Member of 
the Board at the local VARO.

The veteran's claim for an increased rating for degenerative 
disc disease of the lumbar spine is the subject of the 
'REMAND,' appended to this decision.


FINDING OF FACT

The veteran's left malleolus fracture, as shown by recent VA 
examination, is currently manifested by some enlargement of 
the left ankle with generalized tenderness to palpation 
productive of fusion of the left ankle in neutral.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for status post residuals of a fracture of the 
left malleolus are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to a disability rating in 
excess of 30 percent for status post residuals of a fracture 
of the left malleolus is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible. Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1998) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In the instant case, the veteran was granted service 
connection and assigned a 30 percent disability rating for 
status post residuals of a fracture of the left malleolus in 
a May 1977 rating decision.  As this 30 percent disability 
rating has been in effect for over 22 years, it is protected 
under 38 C.F.R. § 3.951 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In the instant case, the veteran's status post residuals of a 
fracture of the left malleolus have been rated as analogous 
to impairment of the tibia and fibula under Diagnostic Code 
5262.  This diagnostic code provides a 10 percent rating for 
malunion of the tibia and fibula with slight disability, a 20 
percent rating for moderate disability, and a 30 percent 
rating where there is marked disability.  Nonunion of the 
tibia and fibula requiring a brace is rated as 40 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5262 (1998).

The words "slight," "moderate" and "marked" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1998).  Terminology 
such as "slight," "moderate" and "marked" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In this regard, it is noted 
that the veteran was last afforded VA orthopedic examination 
in September 1997.  On physical examination of the veteran, 
it was noted, in pertinent part, that he moved about with a 
limp to the left.  Examination of the left ankle revealed a 
well-healed surgical scar about the ankles.  The examiner 
noted that there was some enlargement of the ankle with 
generalized tenderness to palpation.  The ankle is fused in 
neutral.  The veteran could only squat approximately half way 
down and rise again.  Reflexes were intact at the knees.  The 
diagnoses included residuals of a left ankle fracture - 
status post left ankle fusion.  It was further noted that the 
veteran had been receiving treatment for symptomatology of  
the right leg.  However, the examiner did not believe that 
the residuals of fracture of the left medial malleolus caused 
the "deterioration" of the right lower leg.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against his claim for an increased rating for 
status post residuals of a fracture of the left malleolus.  
In order to receive an evaluation greater than 30 percent 
under Diagnostic Code 5262, the schedular criteria require 
that impairment of the tibia and fibula be manifested by 
nonunion with loose motion requiring a brace.  The medical 
evidence of record does not support such a finding.  Indeed, 
the veteran's September 1997 VA examination report shows that 
his left ankle is fused in neutral.  

The Board has also considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran raised them.  Schafrath, supra. However, for 
the reasons discussed above, the Board concludes that the 
currently assigned 30 percent rating for status post 
residuals of a fracture of the left malleolus adequately 
reflects the level of impairment pursuant to the schedular 
criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5262 is the most appropriate schedular criteria for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Since the veteran's left ankle is fused in neutral, his 
disability is not entitled to a 40 percent disability 
evaluation under Diagnostic Code 5270 (ankylosis of the 
ankle).  In addition, the rating criteria for impairment of 
the tibia and fibula are not based on limitation of motion, 
there is no basis for the application of 38 C.F.R. §§ 4.40 or 
4.45 (1998).  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997); see also DeLuca, supra.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1997 VA examination are 
consistent with the veteran's medical history over the last 
22 years, and are essentially uncontradicted by any other 
recent medical evidence of record. The veteran is not shown 
to be qualified to render a medical diagnosis or opinion. 
Hence, the medical evidence of record cited above 
specifically outweighs his views as to the etiology of his 
pain complaints and/or the extent of functional impairment in 
his back.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Moreover, application of the extraschedular provisions is 
also not warranted in this case. 38 C.F.R. § 3.321(b) (1998).  
There is no objective evidence that this service- connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 30 percent for status 
post residuals of a fracture of the left malleolus have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 5262.


ORDER

An increased disability rating for status post residuals of a 
fracture of the left malleolus is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca, supra.  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that the 
Board may only consider independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the appellant's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In the instant case, the September 1997 VA examiner indicated 
that there is an element of sciatica associated with the 
veteran's service-connected back problems.  Indeed, the 
private treatment records show that he had been seen with 
complaints of pain in the buttock and right lower extremity, 
which his vascular surgeon did not believe to be related to 
previous nonservice-connected vascular procedures.  
Notwithstanding, the September 1997 examination report 
identifies numerous disabilities of the right lower 
extremity, to include chondromalacia of the right patella and 
a decreased sensation to pin prick over the right foot.  Yet, 
the examiner failed to distinguish that symptomatology which 
is due to the veteran's service-connected low back disorder 
from that which is due to nonservice-connected disorders of 
the right lower extremity.  In view of the complexity of the 
medical questions involved in this case, it is found that 
more extensive orthopedic examination of the veteran should 
be scheduled.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected low 
back disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then schedule the 
veteran for VA orthopedic examination in 
order to determine the current extent of 
his service-connected degenerative disc 
disease of the lumbar spine.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The orthopedic examiner must 
provide a thorough description of the 
veteran's low back, including complete 
ranges of motion studies and neurologic 
pathology.  In this regard, the examiner 
must take care to differentiate the 
symptomatology due to the veteran's the 
service-connected and nonservice-
connected pathologies.  Hence, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected low back disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  A copy of the rating 
criteria pertaining to the lumbar spine 
should be made available.  The orthopedic 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected degenerative disc 
disease of the lumbar spine on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should reconcile the 
veteran's complaints of pain and/or 
sciatica with the objective findings on 
examination.  A legible copy of each 
examination report, with a discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for degenerative disc 
disease of the lumbar spine.  In 
particular, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998), as described by the 
Court in DeLuca, 8 Vet. App, at 204, 205 
and 208, must be considered.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

